Case 1l-1/-40019-nnAl Doc Lo0-1

| Bank

~ America’s Most Convenient Bank®

 

BRACHA CAB CORP

DIP CASE 17-46613 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Payments!

Filed Liflojly Entered Llilofly 10:4 9i2f

T STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #:

Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

 

 

 

 

 

 

 

BRACHA CAB CORP Account #
DIP CASE 17-46613 EDNY
ACCOUNT SUMMARY Fe
Beginning Balance 14,205.00 Average Collected Balance 16,341.64
Electronic Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 15,815.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
10/01 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,200.00
Subtotal: 2,200.00
Checks Paid No. Checks: 3 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1055 325.00 10/25 1057 175.00
10/31 1056 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 14,205.00 10/30 15,905.00
10/01 16,405.00 10/31 15,815.00
10/25 16,230.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.{ Equal Housing Lender {2}
Case 1-L1/-40015-nnhi Doc LoO-1L Filed it/lo/ly Entered lifltofiy 104% 2 /

] Bank

 

. America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Ort 04 9940_Ant 24 910
1281 CARROLL ST CustRef# ce PG oes
BROOKLYN NY 11213 Primary Account #:
TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 14,305.00 Average Collected Balance 14,309.35
Electronic Deposits 2,100.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 15,815.00 Days in Period 31

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
10/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5229995819 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1058 325.00 10/25 1060 175.00
10/31 1059 90.00
Subtotal: 590.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
09/30 . 14,305.00 10/30 13,805.00
10/25 14,130.00 10/31 15,815.00
Call 1-800-937-2000 fc ; or connect to www.tdbank.coi

 

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender te y
Case 1-L1/-40015-nnhi Doc LoU-1L Filed itilo/ly Entered liflofiy 104 9%2/

| Bank

 

~ America's Most Convenient Bank® T STATEMENT OF ACCOUNT
DOVBER CAB CORP Page: 1 of 2
DIP CASE 17-46614 EDNY Statement Period: Oct 01 2019-Oct 31 2019
1281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #:
TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

DOVBER CAB CORP Account ~
DIP CASE 17-46614 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 15,405.00 Average Collected Balance 17,741.61
Electronic Deposits 2,400.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 17,215.00 Days in Period 31

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
10/01 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1055 325.00 10/25 1057 175.00
10/31 1056 90.00
Subtotal: 590.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
09/30 15,405.00 10/30 17,305.00
10/01 17,805.00 10/31 17,215.00

10/25 17,630.00

 

 

  
Case 1-1/-40013-nhl Doc 160-1

 

America’s Most Convenient Bank®

FIT TAXI CORP

DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Payments!

Filed Li/10/19 Entered L1/1o/19 1049 °2¢

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #:

Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

 

 

 

 

 

 

FIT TAXI CORP Account oe
DIP CASE 17-44620 EDNY
ACCOUNT SUMMARY
Beginning Balance 3,671.56 Average Collected Balance 3,608.17
Interest Earned This Period 0.00
Checks Paid 590.00 Interest Paid Year-to-Date 0.00
Ending Balance 3,081.56 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1056 325.00 10/25 1058 175.00
10/31 1057 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 3,671.56 10/30 3,171.56
10/25 3,496.56 10/31 3,081.56

? 5 INNN far QA-hniir Rank-ehv-Phona ca
Call 1-800-937-2000 for 24-hour Bank-by-F none se

pe ek Sees oie £ ¢ dial on oe No en
rvices or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender [ay
Case 1-1/-40015-nNhAl Doc LoO-L Filed ti/tofly Entered Llilofly 10492 /

 

[ ») Bank

America’s Most Convenient Bank® T STATEMENT ot
JACKHEL CAB CORP Page: 1 of 2
DIP CASE 17-46646 EDNY Statement Period: Oct 01 2019-Oct 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking
JACKHEL CAB CORP

 

 

 

 

 

 

 

Account
DIP CASE 17-46646 EDNY
ACCOUNT SUMMARY
Beginning Balance 9,360.81 Average Collected Balance 9,358.71
Deposits 1,800.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00

Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 10,570.81 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
10/30 DEPOSIT 1,800.00

Subtotal: 1,800.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1055 325.00 10/25 1057 175.00
10/31 1056 90.00

Subtotal: §90.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 9,360.81 10/30 10,660.81
10/25 9,185.81 10/34 10,570.81

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender [2]
Case 1-1/-40015-nNNI

"ID! Bank

Doc LoU-L Filed iti/lo/ly centered Liiloily lLUi4agicl

- America’s Most Convenient Bank® T ME
JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Oct 01 2019-Orct 31 2019
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213

= a

TD now accepts Real Time Pay

Primary Account #:

nite
Hillo.

vme

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

 

 

 

 

 

 

 

 

DIP CASE 17-46639 EDNY
ACCOUNT SUMMARY
Beginning Balance 10,229.48 Average Collected Balance 11,585.44
Electronic Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 11,639.48 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
10/10 CCD DEPOSIT, NAPASEI MANAGEME ACH PMT 5231018708 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1206 325.00 10/25 1208 175.00
10/31 1207 90.00
Subtotal: 590.00
DAILY BALANCE SUN
DATE BALANCE DATE BALANCE
09/30 10,229.48 10/30 11,729.48
10/10 12,229.48 10/31 11,639.48
10/25 12,054.48
Call 1-800-937-2000 for 24 Ss or connect to www.tdbank.com

 

 

 

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender
Case 1-1/-40015-nnhl Doc loO-L Filed ti/jto/ly Entered Llilof/iy 1049 le/

Cpitalwean MANAGE YOUR CASH

Sadia URN clan HRS MPC aT th 41 Cee UC) an al 0) dod ment nae Ba) Ts

 

UPGR > Contact your Relationship Manager to discuss
JARUB TRANS CORP 000112112 targeted solutions for your evolving business needs.

1281 CARROLL STREET
BROOKLYN NY 11213

geet eget bea Tf age yey EEL gg dpe tye fone dog thy fovea]

ACCOUNT SUMMARY FOR PERIOD OCTOBER 01, 2019 - OCTOBER 31, 2019

Commercial Checking — - oo oe memcpy! ____ JARUB TRANS CORP
Previous Balance 09/30/19 $1,250.00. Number of Days in Cycle | BT
0 Deposits/Credits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 10/31/19 $1,250.00

ACCOUNT DETAIL FOR PERIOD OCTOBER 01, 2019 - OCTOBER 31, 2019

Commercial Checking _JARUB TRANS CORP

Date Description —  Deposits/Credits Withdrawals/Debits Resulting Balance
10/01 $1,250.00

No Account Activity this Statement Period
10/31 $1,250.00

Total $0.00

No Items Processed

Thank you for banking with us. PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved. MEMBER

FDIC isa
Case 1-1/-4001ls5-nnl Doc LoO-1

7
yi Bank
|

~ America’s Most Convenient Bank®

 

LECHAIM CAB CORP

DIP CASE 17-46647 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

 

TD now accepts Real Time Payments!

Filed Liflosly centered Lijlof/iy 1049 i2/

STATEMENT OF ACCOUNT

Page:
Statement Period:

1 of 2
Oct 01 2019-Oct 31 2019

Cust Ref #: it
Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

LECHAIM CAB CORP
DIP CASE 17-46647, EDNY

Account;

 

ACCOUNT SUMMARY

 

 

 

 

 

Beginning Balance 571.57 Average Collected Balance 550.60
Interest Earned This Period 0.00
Checks Paid 325.00 Interest Paid Year-to-Date 0.00
Ending Balance 246.57 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
10/30 1056 325.00
Subtotal: 325.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE LANCE
09/30 571.57 10/30 246.57
Call 1-800-937- © y-F services or connect to www.idbank.cc

 

 

 

 

Bank Deposits FDIC insure

 
Case 1-1/-40015-nnhl Doc LloO-L Filed ii/jto/ly Entered Lllilof/iy 1049 le/

 

3) Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Oct 01 2N19-Orct 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

TD now accepts Real Time Payments!

We're pleased to announce that 1D will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

MERAB CAB CORP Account #
DIP CASE 17-46619 EDNY

 

ACCOUNT SUMMARY

 

 

 

 

Beginning Balance 14,777.15 Average Collected Balance 14,781.50
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date. 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 16,287.15 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic a
POSTING DATE CRIPTION AMOUNT
10/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5229995817. 2,100.00
Subtotal: 2,100.00
Checks Paid No, Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1203 325.00 10/25 1205 175.00
10/31 1204 90.00
Subtotal: 590.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
09/30 14,777.15 10/30 14,277.15
10/25 14,602.15 10/31 16,287.15

4-hour Bank-by-Phone services

   

Bank Deposits FDIC Insured | TD Bank, N.A,| Equal Housing Lender (2
Case 1-L1/-40015-nnhi Doc LoU-1L Filed itilo/ly Entered Lliflofiy 1049 %2/

America’s Most Convenient Bank® T STATEMENT OF AC U
NY CANTEEN TAXI CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Oct 01 2019-Oct 31 2019
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
TD now accepts Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs, As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

Chapter 11 Checking

NY CANTEEN TAXI CORP Account #
DIP CASE 17-46644 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 8,594.17 Average Collected Balance 10,469.49
Deposits 2,000.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 10,004.17 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

 

Deposits
POSTING DATE DESCRIPTION AMOUNT
10/01 DEPOSIT | 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1196 325.00 10/25 1198 175.00
10/31 1197 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 8,594.17 10/30 10,094.17
10/01 10,594.17 10/31 10,004.17
10/25 10,419.17

" 4 7 f tng 9A hair Rant.! Dhan ryvicee or conr + ARA tlhank com
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender =T
Case 1-1/-40015-nni Doc Loo-1

 

/p) Bank

~ America’s Most Convenient Bank®

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Iavments!

TD now accepts Real Time P anis!

Filed Liflojly centered Liflof/iy 104 9% 2/

Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #:

Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

Account # é

 

 

ACCOUNT SUMMARY

Beginning Balance 1,813.00
Checks Paid 590.00
Ending Balance 1,223.00

Average Collected Balance 1,749.61
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

 

 

 

 

Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
‘DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1204 325.00 10/25 1206 175.00
10/31 1205 90.00

Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 1,813.00 10/30 1,313.00
10/25 1,638.00 10/31 1,223.00
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured | TD Bank, N.A. | Equai jer {Sy - _
Case 1-1/-4001s5-nni DVocC 100-1 Filed Lif/lo/ly Entered tlilofly LO49i2/
Jj.) Bank

~~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Oct 01 2019-Oct 31 2019
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213

TD now accepts R

a aym wf

Primary Account #:

=
ients!

We're pleased to announce that 1D will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more,

Chapter 11 Checking

NY GENESIS TAXI CORP
DIP CASE 17-46617 EDNY

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 17,179.55 Average Collected Balance 19,516.16
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 18,989.55 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
10/01 CCD DEPOSIT, WAILING MGMT LESEE FEES 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1058 325.00 10/25 1060 175.00
10/31 1059 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 17,179.55 10/30 19,079.55
10/01 19,579.55 10/31 18,989.55
10/25 19,404.55

 

 

 
Case 1-1/-406015-nhl Doc 160-1

(2) Bank

~ America’s Most Convenient Bank®

NY STANCE TAX! CORP
DIP CASE 17-46642 EDNY
1281 CARROLL STREET
BROOKLYN NY 11213

Daal Tima Daumnante
Real Time Payments!

1D now accepts |

Filed Ll/loe/19 Entered L1/10/19 lO 4972 ¢

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #:

Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

NY STANCE TAX] CORP
DIP CASE 17-46642 EDNY

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 4,005.00 Average Collected Balance 5,631.93
Deposits 3,600.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 7,015.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
10/02 DEPOSIT 1,800.00
10/31 DEPOSIT 1,800.00
Subtotal: 3,600.00
Checks Paid No. Checks: 3 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NQ. AMOUNT
10/30 1204 325.00 10/25 1206 175.00
10/31 1205 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 4,005.00 10/30 5,305.00
10/02 5,805.00 10/31 7,015.00
10/25 5,630.00
Call 1-800-937- 4 r Bank-by-Phone services or connect to www.tdbank.com

  

 

 

FDIC Insured | TD Bank, N.A. {| Equal Housing Lender f=]

Bank Deposits
Case 1-1/-40015-nni Doc Loo-1

i/p) Bank

7
America’s Most Convenient Bank®

 

NY TINT TAXI CORP

DIP CASE 17-46641 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Tr) AAW Atronte Maal Tim. Sai
IU now accepts meal lime 2

 

Filed Liflosly centered Liflof/iy 10149 %2/

\TEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #: ‘
Primary Account#! _

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

NY TINT TAXI CORP
DIP CASE 17-46641 EDNY

Account 4

 

ACCOUNT SUMMARY

 

Beginning Balance 1,805.00
Checks Paid 590.00
Ending Balance 1,215.00

Average Collected Balance 1,741.61
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 3 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT JATE SERIAL NO. AMOUNT
10/30 1056 325.00 10/25 1058 175.00
10/31 1057 90,00

Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 1,805.00 10/30 1,305.00
10/25 1,630.00 10/31 1,215.00
Call 1-800-937-2000 f 24, Bank-by-Phon 2s or connect to www.tdbank.com

 

  

Bank Deposits FDIC insured | TO Bank, N.A. {| Equal Housing Lender {Sy
Case 1-1/-4060135-nnl

“|p, Bank

2

SOMYASH TAXI INC

DIP CASE 17-46640 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paym

Doc 160-1

~ America’s Most Convenient Bank®

Filed Ll/lo/19 Entered L1/10/19 lO 149 2 ¢

Page:

Statement Period:

Cust Ref #:
Primary Account #:

ante!
ents!

1 of 2
Oct 01 2019-Oct 31 2019

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

SOMYASH TAXI INC
DIP CASE 17-46640 EDNY

Account #

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 9,717.57 Average Collected Balance 11,592.89
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 11,127.57 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
10/01 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 3 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1050 325.00 10/25 1052 175.00
10/31 1051 90.00
Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 9,717.57 10/30 11,217.57
10/01 11,717.57 10/31 11,127.57
10/25 11,542.57
£ Q

y* tl 4 rf “> noni an on
Call 1-800-937-2000 fo:

4-hour

ant .Aw.Dhano
Bank-by-Phone

services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender fe
Case 1-1/-40015-nnl Doc LoO-1

5) Bank

America’s Most Convenient Bank®

TAMAR CAB CORP

DIP CASE 17-46616 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

TD now accepts Real Time Paymenis!

Filed Liflosly centered Lijlof/iy 1049 i2/

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Oct 01 2019-Oct 31 2019

Cust Ref #: 4
Primary Account #:

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

learn more.

Chapter 11 Checking

TAMAR CAB CORP
DIP CASE 17-46616 EDNY

Account #

 

.CCOUNT SUMMARY

 

 

 

Beginning Balance 14,779.20 Average Collected Balance 14,783.55
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 590.00 Annual Percentage Yield Earned 0.00%
Ending Balance 16,289.20 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
10/31 CCD DEPOSIT, ARTHUR CAB LEAS! ACH PMT 5229995818 2,100.00
Subtotal: 2,100.00

 

Checks Paid No. Checks: 3

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/30 1055 325.00 10/25 1057 175.00
10/31 1056 90.00

Subtotal: 590.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 14,779.20 10/30 14,279.20
10/25 14,604.20 10/31 16,289.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 
 

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender f=]
